TO BE PUBLISHED




                                2016-sc-000642-TG f"D' 0      c;rre °ir lJl11 K,,,.,
                               (2016-CA-0001748-MR~.t.nl LI 6 1
                                                                              " ·· "'-,        pc..
                                                                                     •~rMOll'I, .


  MATTHEW G. BEVIN, (IN HIS OFFICIAL                                         MOVANT
  CAPACITY AS GOVERNOR OF THE
  COMMONWEALTH OF KENTUCKY)



  v.              ON APPEAL FROM FRANKLIN CIRCUIT COUR1'
                  HONORABLE PHILLIP J. SHEPHERD, JUDGE
                              NO. 16-CI-00738



 ANDY BESHEAR, (IN HIS OFFICIAL                                       RESPONDENT
 CAPACITY AS ATTORNEY GENERAL OF
 THE COMMONWEALTH OF KENTUCKY)



                                  ORDER DISMISSING
        We granted transfer from the Court of Appeals of Governor Matthew G.

 Bevin's appeal from the circuit· court's final judgment and grant of permanent

 injunctive relief. The circuit ·court sustained the Attorney General's .challenge to

 the Governor's authority_ under Kentucky Revised Statute (KRS) 12.028 to

 abolish and reorganize the University of Louisville Board of Trustees and

· · permanently enjoined the Governor from implementing the· Executive Orders

  issued June 17, 2016, in connection with his effort.

        After thorough review of the. briefs and an oral argument, we hold that

 intervening statuto:ry law enacted by. the General Assembly has rendered moot

 the legal issues decided by the circuit court. We dismiss the appeal and
. remand the case to the circuit court' with directions to dismiss the complaint

 with prejudice.

       After entry of the circuit court's final order on October 21, 2016, the

 General Assembly passed and the Governor signed Senate Bill .12 on January

 7, 2017. SB 12' superseded the disputed Executive Orders of June 17, 2016. It

 abolished the then-existing University of Louisville Board of Trustees and
            I


 created a new board. Senate Bill 12 also changed the numerical structure of

 the board, required board members to be confirmed by the Senate, and

 increased the proportional share of racial-minority members who sit on the

 board.

       Following passage of Senate Bill 12, the General Assembly enaCted

companion legislation. S~nate Bill 107 was introduced on March 15, 2017, and.

 the Governor signed it on March 21, 201 7. Because Senate Bill 107 contained

· an emergency clause, it became effective immediately upon signature by the

Governor. Senate Bill 107
                        .
                          provides·a specific statutory path
                                                        .
                                                             for a governor to

disband and reconstitute a university's governing board and creates a process

for the removal of individual members of a university's governing board.

       We do not decide moot cases because the role of our Court is not to give

advisory opinions.I
                .
                    This Court indulged in .an in-depth analysis of the
  .             .               .                .   .
mootness doctrine in Morgan v. Getter.2 Getter provides a thorough examination

of the jurisprudential approach taken in Kentucky with regard to. the mootness

doctrine. And while we discuss multiple exceptions to. the mootness doctrine in


      1 Morgan v. Getter, 441 S.W.3d 94 (Ky. 2014) (quoting Louisville Transit
 Company v. Department of Motor Transportation, 286 S.W. !)36, 538 (Ky. 1956)).
       2   Morgan v. Getter, 441 S.W.3d 94 (Ky. 2014).
                                             2
                                                                /
~tter, the one requiring discussion today is the "capable of repetition yet

evading revieW" exception. 3

       For the capable-of-repetitiqn-yet-evadirig-review exception to apply, two

elements must be met. First, "the cl;iallenged action must be too short in

duration to be fully litigated prior to its cessation or expiration. "4 And second,

"there must      pe a reasonable. expectation th.at the SaID:e complaining party will
be subjected to the same action again. "S Because the General Assembly passed

both Senate Bills 12 and 107, it has displaced KRS 12.028 as it applies to the

facts before us today.

       Senate Bill 107 r_equires that the Governor receive input from the Council

on Postsecondary Education on r.emoval of university-board members and, like

Senate Bill. 12, requires any gubernatorial appointees to a university board be

confirmed by ·the Senate. As a result, the newly enacted specific statutory path .

controls over. KRS 12.028.6 Because the new·
                                          ,.
                                             statutory. path controls the


        3 In Getter we addressed the four most recognized exceptions to the mootness
doctrine: (1) capable of repetition yet evading review; (2) the public interest exception;.
(3) the voluntary cessation exception; and (4) the collateral con.sequences exception.
       4   Id. (citing Philpot v. Patton, 837_ S.W.2d 491 (Ky. 1992)).
      s Id.
       6 " ••. Kentucky follows the rule of statutory construction that the more specific
statute controls over the more general statute." Light v. City of Louisville, 248 S.W.3d
559, 563 (Ky. 2008); see Withers v. University of Kentucky, 939 S.W.2d 340 (Ky. 1997);
City of Bowling Green v. Board of Education of Bowling Green Independent Sch443 S.W.2d 24~ (Ky. 1969).. This Court reaffirmed that principle in 2013 with
Abel v. Austin when we stated, "where there is both a specific statute and a general
statute seemingly applicable to the same· subject [the rule] is that the specific statute
controls." Abel v. Austin, 411 S.W.3d 728, 738 (Ky. 2013) (citing Parts Depot, Inc. v.
Beiswenger, 170 S.W.3d 354, 361 (Ky. 2005)) (quoting Meyers v. Chapman Printing
Co., Inc., 840 S.W.2d 814, 819 (Ky. 1992)). Further;· "where an apparent conflict in
statutes exists, the 'later statute is given effect over an earlier statute.'" Bowling v.
Kentucky Dep't of Corr., 301 S.W.3d 478, 491 (Ky. 2009) (quoting ·Troxell v. Trammell,
730 S.W.2d 525, 528 (Ky. 1987)).


                                                3
         ~'-    :    .....
......    I    ·-·




                             governor's actions, the second element for the capable-of-repetition-yet-

                             evading-review exception necessarily fails, because any future attempt to

                             reorganize university boards must follow a new and distinct statutory scheme.

                             It is for this reason-a deliberate action by the General Assembly intervening to
                             .            ,
                             provide greater clarity of law-that the case today is moot.

                                   Accordingly, the Court•ORDERS the case is dismissed as moot and

                             remanded· to the circuit court with directions to dismiss the action with

                             prejudice.

                                   All sitting. All concur.

                                   ENTERED: September 28, _2017 ..




                                                                           USTICE JOHN D. MINTON, R. .




                                                                     4